
	
		II
		110th CONGRESS
		1st Session
		S. 1597
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To preserve open competition and Federal Government
		  neutrality towards the labor relations of Federal Government contractors on
		  Federal and federally funded construction projects.
	
	
		1.Short titleThis Act may be cited as the
			 Government Neutrality in Contracting
			 Act.
		2.PurposesIt is the purpose of this Act to—
			(1)promote and ensure
			 open competition on Federal and federally funded or assisted construction
			 projects;
			(2)maintain Federal
			 Government neutrality towards the labor relations of Federal Government
			 contractors on Federal and federally funded or assisted construction
			 projects;
			(3)reduce
			 construction costs to the Federal Government and to the taxpayers;
			(4)expand job
			 opportunities, especially for small and disadvantaged businesses; and
			(5)prevent
			 discrimination against Federal Government contractors or their employees based
			 upon labor affiliation or the lack thereof, thereby promoting the economical,
			 nondiscriminatory, and efficient administration and completion of Federal and
			 federally funded or assisted construction projects.
			3.Preservation of
			 open competition and Federal Government neutrality
			(a)Prohibition
				(1)General
			 ruleThe head of each executive agency that awards any
			 construction contract after the date of enactment of this Act, or that
			 obligates funds pursuant to such a contract, shall ensure that the agency, and
			 any construction manager acting on behalf of the Federal Government with
			 respect to such contract, in its bid specifications, project agreements, or
			 other controlling documents does not—
					(A)require or
			 prohibit a bidder, offeror, contractor, or subcontractor from entering into, or
			 adhering to, agreements with 1 or more labor organization, with respect to that
			 construction project or another related construction project; or
					(B)otherwise
			 discriminate against a bidder, offeror, contractor, or subcontractor because
			 such bidder, offeror, contractor, or subcontractor—
						(i)became a
			 signatory, or otherwise adhered to, an agreement with 1 or more labor
			 organization with respect to that construction project or another related
			 construction project; or
						(ii)refused to become
			 a signatory, or otherwise adhere to, an agreement with 1 or more labor
			 organization with respect to that construction project or another related
			 construction project.
						(2)Application of
			 prohibitionThe provisions of this section shall not apply to
			 contracts awarded prior to the date of enactment of this Act, and subcontracts
			 awarded pursuant to such contracts regardless of the date of such
			 subcontracts.
				(3)Rule of
			 constructionNothing in paragraph (1) shall be construed to
			 prohibit a contractor or subcontractor from voluntarily entering into an
			 agreement described in such paragraph.
				(b)Recipients of
			 grants and other assistanceThe head of each executive agency
			 that awards grants, provides financial assistance, or enters into cooperative
			 agreements for construction projects after the date of enactment of this Act,
			 shall ensure that—
				(1)the bid
			 specifications, project agreements, or other controlling documents for such
			 construction projects of a recipient of a grant or financial assistance, or by
			 the parties to a cooperative agreement, do not contain any of the requirements
			 or prohibitions described in subparagraph (A) or (B) of subsection (a)(1);
			 or
				(2)the bid
			 specifications, project agreements, or other controlling documents for such
			 construction projects of a construction manager acting on behalf of a recipient
			 or party described in paragraph (1), do not contain any of the requirements or
			 prohibitions described in subparagraph (A) or (B) of subsection (a)(1).
				(c)Failure To
			 complyIf an executive agency, a recipient of a grant or
			 financial assistance from an executive agency, a party to a cooperative
			 agreement with an executive agency, or a construction manager acting on behalf
			 of such an agency, recipient or party, fails to comply with subsection (a) or
			 (b), the head of the executive agency awarding the contract, grant, or
			 assistance, or entering into the agreement, involved shall take such action,
			 consistent with law, as the head of the agency determines to be
			 appropriate.
			(d)Exemptions
				(1)In
			 generalThe head of an executive agency may exempt a particular
			 project, contract, subcontract, grant, or cooperative agreement from the
			 requirements of 1 or more of the provisions of subsections (a) and (b) if the
			 head of such agency determines that special circumstances exist that require an
			 exemption in order to avert an imminent threat to public health or safety or to
			 serve the national security.
				(2)Special
			 circumstancesFor purposes of paragraph (1), a finding of
			 special circumstances may not be based on the possibility or
			 existence of a labor dispute concerning contractors or subcontractors that are
			 nonsignatories to, or that otherwise do not adhere to, agreements with 1 or
			 more labor organization, or labor disputes concerning employees on the project
			 who are not members of, or affiliated with, a labor organization.
				(3)Additional
			 exemption for certain projectsThe head of an executive agency,
			 upon application of an awarding authority, a recipient of grants or financial
			 assistance, a party to a cooperative agreement, or a construction manager
			 acting on behalf of any of such entities, may exempt a particular project from
			 the requirements of any or all of the provisions of subsections (a) or (c), if
			 the agency head finds—
					(A)that the awarding
			 authority, recipient of grants or financial assistance, party to a cooperative
			 agreement, or construction manager acting on behalf of any of such entities had
			 issued or was a party to, as of the date of the enactment of this Act, bid
			 specifications, project agreements, agreements with one or more labor
			 organizations, or other controlling documents with respect to that particular
			 project, which contained any of the requirements or prohibitions set forth in
			 subsection (a)(1); and
					(B)that one or more
			 construction contracts subject to such requirements or prohibitions had been
			 awarded as of the date of the enactment of this Act.
					(e)Federal
			 Acquisition Regulatory CouncilWith respect to Federal contracts
			 to which this section applies, not later than 60 days after the date of
			 enactment of this Act, the Federal Acquisition Regulatory Council shall take
			 appropriate action to amend the Federal Acquisition Regulation to implement the
			 provisions of this section.
			(f)DefinitionsIn
			 this section:
				(1)Construction
			 contractThe term construction contract means any
			 contract for the construction, rehabilitation, alteration, conversion,
			 extension, or repair of buildings, highways, or other improvements to real
			 property.
				(2)Executive
			 agencyThe term executive agency has the meaning
			 given such term in section 105 of title 5, United States
			 Code, except that such term shall not include the Government Accountability
			 Office.
				(3)Labor
			 organizationThe term labor organization has the
			 meaning given such term in section 701(d) of the
			 Civil Rights Act of 1964
			 (42 U.S.C.
			 2000e(d)).
				
